In an action to recover damages for the personal injuries sustained by the plaintiffs, defendants Chase Truck Leasing Company and Franklin M. Goldman appeal from that part of the judgment of the Supreme Court, Bronx County, entered January 24, 1972, in favor of the plaintiff-respondent Anthony Battista in the sum of $23,460, which was entered on the jury verdict of $23,375. Judgment, so far as appealed from, affirmed. Plaintiff-respondent shall recover of appellants $60 costs and disbursements of this appeal. Concur—Nunez, J. P., Murphy and Capozzoli, JJ.; McNally and Steuer, JJ., dissent in part and would reverse the judgment so far as appealed from and order a new trial on the issue of damages, with costs to abide the event, unless the plaintiff-respondent, within 20 days of service *963upon him by the appellants of a copy of the order entered hereon, serves and flies in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $6,000.